Citation Nr: 0530810	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PSTD).

2.  Entitlement to service connection for depression, 
including dysthymic disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which granted service 
connection for diabetes mellitus, Type II, with an initial 
rating of 20 percent.  That rating decision also denied an 
application to reopen a claim for service connection for 
PTSD, and denied claims for service connection for 
hypertension and depression and dysthymic disorder.

By statement received at the RO in February 2004, the veteran 
withdrew his appeal of a claim for an initial rating higher 
than zero percent for his service-connected left lower 
peroneal nerve peripheral neuropathy, which by that time was 
rated as 10 percent disabling.

By decision dated in January 2005, the RO assigned a rating 
of 20 percent for the service-connected erectile dysfunction.  
The issue of entitlement to an initial rating higher than 
zero percent for this disability had been developed for 
appellate review.  Because the rating now in effect for this 
disability is the maximum rating for that disability under 
Diagnostic Code (DC) 7522 of VA's Schedule for Rating 
Disabilities (the Schedule), the matter is no longer 
considered to be on appeal, and accordingly has not been 
certified by the agency of original jurisdiction (AOJ) for 
appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(holding that a rating decision issued subsequent to a notice 
of disagreement, which grants less than the maximum available 
rating, does not "abrogate the pending appeal.")
 
A hearing was held on May 18, 2005, at the RO before the 
undersigned.

The issues of entitlement to service connection for 
depression, including dysthymic disorder, and hypertension; 
and entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, Type II, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence associated with the record since the last 
disallowance of the claim of entitlement to service 
connection for PTSD in November 2001, had not been previously 
submitted to decision makers, relates to an unestablished 
fact necessary to substantiate that claim, and raises a 
reasonable possibility of substantiating it.

2.  The veteran does not have current PTSD.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final, but because 
new and material evidence has been received since that date, 
the claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the VCAA notice in letters dated in October 
2003 and January 2005.  Some of this notice was provided 
after the initial denial; however such delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case the veteran 
had the opportunity to submit evidence and argument before 
the case was forwarded to the Board.

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

All available and relevant evidence has been obtained, and 
the veteran was afforded a VA examination.  VA has thus 
complied with its duty to assist him in obtaining evidence to 
substantiate the claim.  38 U.S.C.A. § 5103A.  Further 
assistance would not be reasonably likely to substantiate the 
claim.

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for PSTD

The record shows that the RO denied a claim for service 
connection for PTSD in June 1999.  The denial was based on 
findings that there was no evidence of PTSD during service, 
nor after service, and that no stressor development had been 
possible because the veteran had failed to respond to the 
RO's PTSD development letters specifically asking him to 
provide information in that regard.

The RO denied again the veteran's claim for service 
connection for PTSD in November 2001, having reviewed the 
claim in light of the VCAA.  The basis of this denial was 
essentially identical to the basis of the June 1999 denial.

Having been notified of the November 2001 decision, and of 
his appellate rights, the veteran did not appeal the denial 
of his claim, so that decision became final within a year 
from the notice.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103. 

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

When determining whether the veteran has submitted new and 
material evidence, consideration must be given to all the 
evidence since the last final disallowance of the claim on 
any basis.  Evans.  In the present case, the November 2001 
rating decision, which the veteran did not appeal, was the 
last final denial of the veteran's service connection claim.  
Thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since that date.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001. Because the veteran filed his application to reopen 
his service connection claim after this date, the new 
definition of new and material evidence applies to this case.

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since November 2001 includes written 
statements submitted by the veteran in July 2003; a PTSD 
questionnaire filled out by the veteran, received at the RO 
in February 2004; an April 2001 private physician's 
assessment of "possible PTSD;" and a private physician's 
statement, dated in July 2003, opining that the veteran's 
"problems with PTSD/depression ... are related to his service 
in the military."

The above evidence is clearly new, as had not been previously 
submitted to decision makers as of November 2001.  It is also 
material, as it relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD and 
raises a reasonable possibility of substantiating that claim.  
The claim for service connection for PTSD is accordingly 
reopened.

Merits

An initial question is whether the veteran is prejudiced by 
the Board's adjudication of the reopened claim on the merits.  
The veteran has argued the merits of his claim throughout the 
course of his appeal, and has had the opportunity to offer 
evidence, contentions and testimony on this question.  The 
Board's consideration of the merits of the claim is, 
therefore, not prejudicial.  Curry v. Brown, 7 Vet. App. 59 
(1994).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e. in accordance with 
DSM IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 3.304(f).

As noted above there is some evidence suggesting that the 
veteran might have had PTSD.  This evidence consists of an 
April 2001, outpatient treatment record in which Brooks 
Lawrence, M.D., assessed "possible PTSD," and the July 2003 
statement from the same physician in which he reported that 
the veteran had "a long history of PTSD."

The probative value of Dr. Brooks July 2003 statement is 
diminished by the fact that his treatment records contain, 
but the single assessment of "possible PTSD."

Other evidence weighing against a finding of current PTSD in 
accordance with 38 C.F.R. § 4.25, includes the results of a 
VA outpatient clinic evaluation in February 2003, and a VA 
examination in October 2003.  In February 2003, it was noted 
that the primary reason for the veteran's visit was to be 
"classified as having PTSD."  The physician and the medical 
student who evaluated the veteran, concluded that he "did 
not meet the full criteria for this classification."  The 
diagnostic impressions did not include PTSD.

On the July 2003 examination, the examiner reviewed the 
claims folder, the history furnished by the veteran, and the 
veteran's report of current symptoms; but ultimately "did 
not find sufficient evidence that veteran met criteria for 
diagnosis of posttraumatic stress disorder."

There is no indication that Dr. Brook's opinions were the 
product of the claims folder, his report of "possible PTSD" 
is equivocal, and his report of "longstanding PTSD" is not 
consistent with his treatment records.  The VA opinions were 
not equivocal, and the October 2003 opinion was the result of 
a review of the claims folder (including Dr. Brook's 
opinions).  The VA opinions are, therefore, more probative 
than those of Dr. Brooks.

The veteran and his spouse have testified to their belief 
that he has PTSD.  As laypersons, they are not competent to 
offer a diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Because the most probative evidence is against a finding that 
current medical evidence diagnoses PTSD in accordance with 
38 C.F.R. § 3.304(f), the weight of the evidence is against 
the claim, and it is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PSTD is reopened and, 
to that extent, the appeal is granted.

Service connection for PTSD is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has testified to psychiatric symptoms in service, 
and continuing since that time.  A private physician has 
linked current depression to service.  A VA examination in 
May 2003, yielded a diagnosis of dysthymic disorder.  The VA 
examiner did not provide an opinion as to the relationship 
between current depression and service, and the private 
physician did not report reviewing the veteran's claims 
folder or provide any basis of his opinion.  An examination 
is needed to determine whether a current depressive disorder 
was incurred in active service.

The veteran has testified that he received psychiatric 
treatment during active service.  The RO has requested the 
veteran's service medical and dental records, but the claims 
folder does not document that records of mental health 
treatment were requested.

In regards to the veteran's claim for an increased rating for 
diabetes mellitus, the veteran has essentially claimed that 
this disability, for which he receives monthly treatment from 
VA, is currently more disabling than was shown on VA medical 
examination in May 2003.

When the claimant asserts that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995).  Moreover, under the provisions of 
the VCAA, the assistance provided by VA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

Therefore, re-examination is required to evaluate the current 
severity of diabetes mellitus.

The veteran testified that he receives outpatient treatment 
from VA for diabetes mellitus on a monthly basis (see page 19 
of the transcript of his Board hearing), and the newly 
associated VA medical records are only dated through March 
2005, VA must secure the records produced since March 2005.  
Because the veteran contends that he has hypertension 
secondary to diabetes mellitus, these records are potentially 
relevant to his service connection claim.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following development:

1.  The RO/AMC should request all records 
of the veteran's mental health treatment 
during active service, including reported 
treatment at Fort Rucker, Alabama.

2.  The RO/AMC should secure all records 
of the veteran's VA treatment for 
diabetes mellitus since March 2005.

3.  The RO should schedule the veteran 
for a mental disorders examination to 
determine whether the veteran has a 
current depressive disorder that is 
related to service.  

The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  
Thereafter, the examiner should state 
whether diagnosis of a depressive 
disorder, including dysthymic disorder is 
warranted, and for each diagnosed 
psychiatric disability, express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that that disability is 
etiologically related to service (either 
incurred in service or the result of a 
disease or injury in service).

The examiner should provide a rationale 
for all opinions.

4.  The RO/AMC should schedule the 
veteran for a VA endocrinology 
examination to evaluate the current 
severity of his service-connected 
diabetes mellitus, Type II.

The examiner should review the claims 
folder, and note such review in the 
examination report or in an addendum.

The RO/AMC should ask the examiner to 
ensure that the examination report 
contains data fully descriptive of the 
current severity of the veteran's 
diabetes mellitus, Type II, including a 
response to the question of whether the 
veteran's diabetes mellitus, in addition 
to requiring insulin and a restricted 
diet, requires regulation of the 
veteran's daily activities, as well as 
whether it is accompanied by episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year, or twice a month visits to a 
diabetic care provider, plus any other 
complications.

The RO/AMC should ask the examiner to 
provide a full rationale for all the 
conclusions reached and opinions 
rendered.

5.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claims.  If any 
of the benefits sought on appeal remain 
denied, the RO/AMC should issue an SSOC.

Once the above development has been completed, the RO/AMC 
should process the claim in accordance with established 
appellate procedures and return the file to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


